DETAILED ACTION
	This office action is response to communications for Application No. 16/477,869 filed on 03/13/2020.
(Preliminary Amendments)
	Claims 2, 4, 6-8, 10, 13, 15, 17, 22, 24, and 29-32 have been amended.
	Claims 3, 5, 9, 11-12, 14, 18-20, 23, 25-26, and 33 have been cancelled.
	Claims 1, 2, 4, 6-8, 10, 13, 15-17, 21, 22, 24, and 27-32 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for priority to Foreign Application No. GB1700545.5 filed on 01/12/2017.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 07/12/2019, 05/13/2021, 08/06/2021, 12/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-8, 10, 13, 15-17, 21, 22, 24, and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process. The limitations, a step of simulating manufacture of the object in a design space comprising a plurality of volume elements, wherein the step of simulating manufacture comprises, at each volume element: i) performing a check to determine if a simulated manufacturing operation, comprising adding material to and/or removing material from the volume element, is permitted based on: a) a manufacturing protocol which defines one or more manufacturing parameters relating to the manufacture of the object; b) a design protocol which defines one or more design parameters relating to the object to be manufactured; and c) at least one boundary condition which defines at least one boundary of a design region within which material forming the object to be manufactured is allowed to exit and ii) if the simulated manufacturing operation is determined to be permitted, performing the simulated manufacturing operation in order to derive the candidate design, in the context of this claim, encompasses the user manually using a pen and paper to draw an object to be manufactured in a design space comprising a plurality of volume elements (Instant App. [Fig. 7a-7b]) by performing checks with respect to a manufacturing protocol, design protocol, and a boundary condition to determine a candidate design for manufacturing. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the limitation, ii) if the simulated manufacturing operation is determined to be permitted, performing the simulated manufacturing operation in order to derive the candidate design merely recites performing the simulated manufacturing operation, i.e., drawing the object, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).”
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data outputting, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data outputting cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the data outputting steps was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any information that performing the simulation i.e., modeling/drawing an object to be manufactured is generated in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0009] “Example embodiments of the first aspect thus generate a representation of an object for manufacture. The representation generated can be considered to be a candidate design of the object. The representation generated may comprise a set of values and/or instructions defining one or more geometric parameters of a candidate design of the object. Thus, the representation may be considered to be a geometrical representation of the object to be manufactured. The representation may comprise a visual representation. The representation may comprise computer-readable description of the geometry of a candidate design to be manufactured.” Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the outputting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

	Claims 2, 4, 6-8, 10, 13, 15-17 merely recite additional aspects of an abstract idea of a mental process to simulate an object to be manufactured.
	Claim 2 recites wherein the manufacturing protocol comprises instructions and/or a set of values which relate to: i) a parameter of a manufacturing process for manufacturing the object and/or ii) at least one parameter of an additive manufacturing process, at least one parameter of a subtractive manufacturing process, or at least one parameter of a hybrid manufacturing process, which merely represents a user defining a manufacturing protocol with respect to parameters for manufacturing an object. 
	Claim 4 recites wherein the manufacturing protocol defines a rule arising as a consequence of at least one geometric constraint of the intended manufacturing system that is to be used for manufacturing the object, which merely a user defining rules with respect to the manufacturing protocol. 
	Claim 6 recites wherein the design protocol includes a definition of an initial starting geometry of the object to be manufactured and/or a definition of one or more required attributes of the object to be manufactured, which merely represents a user defining an initial starting geometry or definitions of attributes with respect to the design protocol.
	Claim 7 recites wherein the at least one boundary condition defines a) one or more regions where material forming the object is required and/or b) one or more regions where material forming the part is forbidden, which merely represents a user defining boundary conditions with respect to regions or areas for materials to be formed or avoided. 
	Claim 8 recites wherein the design space comprises a virtual design space and wherein each volume element comprises a cube, which merely represents a user drawing an object as cubes. 
	Claim 10 recites wherein the representation generated by the step of simulating manufacture of the object comprises a plurality of interconnected volume elements and/or a set of computer-readable instructions and/or a visual representation, which merely represents a user drawing an object with a plurality of connected elements.
	Claim 13 recites wherein the step of simulating manufacture of the object is performed by at least one virtual agent wherein the at least one virtual agent is an additive agent, a subtractive agent or a hybrid agent, which merely represents a user drawing an object using additive, subtractive, or hybrid techniques, i.e., filling or removing a particular area with respect to the overall drawing.
	Claim 15 recites wherein the at least one virtual agent is operable to follow movement instructions comprising a pheromone map or is operable to follow a predetermined path, which merely represents a user drawing an object with respect to a “pheromone map” i.e., an intensity field/statistical properties or along a predetermined path.
 	Claim 16 recites wherein the pheromone map is generated based on an analysis of a previously generated representation of the object to be manufactured which comprises a method of finite element analysis, which merely represents a user determining a “pheromone map” i.e., an intensity field/statistical properties with respect to using a finite element analysis technique.
	Claim 17 recites wherein the method further comprises: an analysis step which comprises a simulation of a loading condition placed upon the representation generated by the step of simulating manufacture of the object to obtain analysis data and wherein the analysis step involves a method of finite element analysis, which merely represents a user determining a loading condition to obtain data with respect to using a finite element analysis technique i.e., data gathering.

	Independent Claim 21 contains similar limitations and subject matter as Claim 1, except using “A data processing tool”, which are no more than mere instructions to apply the exception using a generic computer component, therefore is also ineligible.  

	Claim 22 recites one or more of: a manufacturing protocol storage unit configured to store the manufacturing protocol; a design protocol storage unit configured to store the design protocol; and a boundary condition storage unit configured to store the at least on boundary condition, which is merely storing data, post-solution activity.

	Claim 24 recites one or more of: i) a representation storage unit configured to store the representation; ii) a display operable to display the simulated manufacture performed by the simulation unit iii) a display operable to display the representation; iv) a manufacturing apparatus operable to receive the representation and to manufacture an object according to the representation which is mere instructions to apply the exception using a generic computer component.
	
	Independent Claim 27 contains similar limitations and subject matter as Claims 1, 10, and 13 except using “A simulation unit” which are no more than mere instructions to apply the exception using a generic computer component, therefore is also ineligible.
	Claim 28 recites similar limitations and subject matter as Claim 18.
	Claim 29 recites similar limitations and subject matter as Claim 1.
	Claim 30 recites an electronic display for display the virtual design space which is mere instructions to apply the exception using a generic computer component.

	Independent Claim 31 contains similar limitations and subject matter as Claim 1 except using “A computer program” which are no more than mere instructions to apply the exception using a generic computer component, therefore is also ineligible.

	Independent Claim 32 contains similar limitations and subject matter as Claim 1, except using “A computer readable storage medium” which are no more than mere instructions to apply the exception using a generic computer component, therefore is also ineligible.
	
	Claims 31 and 32 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 31 is directed to software per se as demonstrated by “A computer program”.
Claim 32 is directed towards transitory propagating signals, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed.Cir. 1998).
	For these reasons, Claims 31 and 32 do not appear to be directed to patent eligible subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
a simulation unit, a manufacturing protocol storage unit, a design protocol storage unit, a boundary condition storage unit, and a representation storage unit in Claims 21, 22, 24, 27, 28, 29, and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24, 27, 28, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations a simulation unit, a manufacturing protocol storage unit, a design protocol storage unit, a boundary condition storage unit, and a representation storage unit in Claims 21, 22, 24, 27, 28, 29, and 30 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A simulation unit, a manufacturing protocol storage unit, a design protocol storage unit, a boundary condition storage unit, and a representation storage unit  are merely generic place holders coupled with the functional language “configured to” and does not recite a sufficient structure, material, or acts for performing the entire claimed function and does not clearly link the structure, material, or acts to the function. The specification does not explicitly recite or disclose what a simulation unit, a manufacturing protocol storage unit, a design protocol storage unit, a boundary condition storage unit, and a representation storage unit are.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-7, 10, 13, 15-17, 21, 22, 24, and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Luh et al. (Non-Patented Literature, “Structural topology optimization using ant colony optimization algorithm”, hereinafter “Luh”). 

	Regarding Claim 1, Luh discloses a computer-implemented method of generating a representation of an object to be manufactured  (Luh, [Page 1343, 1st col.], “The optimal design of structures including sizing, shape and topology forms the basic issues for a structural design process [18,25] as illustrated in Fig. 1(a)–(c).” [Page 1352, 1st col.], “The designer may choose these truss-like topologies (i.e. large voids between members) if manufacturability is the prime consideration.” [Figs. 6-9]), the representation comprising geometric parameters of a candidate design of the object (Luh, [Page 1343, 1st col.], “Nevertheless, the optimal design of a sizing optimization is only the best design from the predetermined structural geometric definition.”), wherein the method comprises:
	a step of simulating manufacture of the object in a design space (Luh, [Page 1345, 1st col.], “The steps for ant system simulation imitating real ant’s behavior are described as follows.” [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain.” ) comprising a plurality of volume elements (Luh, [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain.”) wherein the step of simulating manufacture comprises, at each volume element:
	i) performing a check to determine if a simulated manufacturing operation (Luh, [Page 1345, 1st col.], “Each ant is a simple agent to fulfill the task and obeys the following rules…”), comprising adding material to and/or removing material from the volume element (Luh, [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain.”), is permitted based on:
	a) a manufacturing protocol (Luh, [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain.” [Page 1350, 1st col.], “The goal of optimization was to minimize the stiffness-to-weight ratio described in the previous section.”) Examiner’s Note: The applicant provides examples of a “manufacturing protocols” as merely procedures relating to a manufacturing of an object i.e., adding or subtracting materials or parameters with respect to material properties i.e., strength/stiffness, see [0102-0107]. Accordingly, Luh discloses techniques for design of an object to add material to a specific region as well as optimization techniques with respect to the stiffness of a material, which under the broadest reasonable interpretations, represents a “manufacturing protocol”.) which defines one or more manufacturing parameters relating to the manufacture of the object (Luh, [Page 1348, Fig. 5], “settings parameters”, [Page 1349, Table 1], “material properties”);
	b) a design protocol (Luh, [Page 1346, 1st col.], “The elements where the ant has visited will be marked (material). Moreover, the initial pheromone intensity at each element E(x, y) is assigned according to its normalized stress value assumed all elements are with materials rather than a small constant value adopted in ACO.” [Page 1347, Fig. 4], stress/initial distribution - Examiner’s Note: The applicant provides examples of a “design protocol” as merely procedures relating to a design for manufacturing of an object i.e., initial starting geometries which may include stress, see [0014, 0017, 0116]. Accordingly, Luh discloses the design for manufacturing an object with respect to material and stress parameters, which under the broadest reasonable interpretation, represents a “design protocol”.) which defines one or more design parameters relating to the object to be manufactured (Luh, [Page 1348, Fig. 5], “settings parameters”, [Page 1349, Table 1], “material properties”, load cases); and
	c) at least one boundary condition (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated. This binary, material-void design domain results in a discrete non-convex [36] search space and allows for a precise discretized topology boundary.” [Page 1348, 2nd col.], “A ‘‘seed’’ element [8,18] is an element that is required to contain material so that it may serve as a support boundary condition or point of load application. Consequently, the trail of the ant constitutes a structural topology.”) which defines at least one boundary of a design region (Luh, [Page 1348, 2nd col.], “A ‘‘seed’’ element [8,18] is an element that is required to contain material so that it may serve as a support boundary condition or point of load application. Consequently, the trail of the ant constitutes a structural topology.” [Page 1349, Table 1], design domain) within which material forming the object to be manufactured is allowed to exist (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated. This binary, material-void design domain results in a discrete non-convex [36] search space and allows for a precise discretized topology boundary.” [Page 1348, 2nd col.], “A ‘‘seed’’ element [8,18] is an element that is required to contain material so that it may serve as a support boundary condition or point of load application. Consequently, the trail of the ant constitutes a structural topology.” [Figs. 6-9], boundary conditions of Table 1); and
	ii) if the simulated manufacturing operation is determined to be permitted (Luh, [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain. After an ant finished its tour, all the connecting elements (material) between loading regions and supporting regions of the structure establish a valid topology, physically meaningful connected structure.”), performing the simulated manufacturing operation in order to derive the candidate design (Luh, [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain. After an ant finished its tour, all the connecting elements (material) between loading regions and supporting regions of the structure establish a valid topology, physically meaningful connected structure.” [Page 1350], “Fig. 5 illustrates the running process of simulation window for case 1, its setting parameters, and part of the resulting topologies saved in memory pool.” – Examiner’s Note: Luh discloses an Ant Colony Optimization to mark a visited element with or without material, which under the broadest reasonable interpretation, represents an “addictive/subtractive” manufacturing technique. Accordingly, under the broadest reasonable interpretation, the resulting topologies represents a “candidate design”.).

	Regarding Claim 2, Luh discloses a method as claimed in claim 1, wherein the manufacturing protocol comprises instructions (Luh, [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain.”) and/or a set of values (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”); which relate to:
	i) a parameter of a manufacturing process for manufacturing the object (Luh, [Page 1348, Fig. 5], “settings parameters”, [Page 1349, Table 1], “material properties”, load cases); and/or
	ii) at least one parameter of an additive manufacturing process (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”), at least one parameter of a subtractive manufacturing process (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”), or at least one parameter of a hybrid manufacturing process (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”).

	Regarding Claim 4, Luh discloses a method as claimed in claim 1, wherein the manufacturing protocol defines a rule arising  as a consequence (Luh, [Page 1345, 1st col.], “The objective is to find the minimal length closed tour that visits each city once. Each ant is a simple agent to fulfill the task and obeys the following rules.” [Page 1346, 2nd col.], “In the foraging process, each ant is not allowed to go back to the element most recent time it has visited. The purpose is to avoid to moving and from between two elements.” – Examiner’s Note: The applicant provides examples of rules with respect to a consequence as minimization of structure or features for example, see [0102]. Accordingly, ) of at least one geometric constraint of the intended manufacturing system that is to be used for manufacturing the object (Luh, [Page 1348, Fig. 5], strength parameters. [Page 1349, Table 1], design domain i.e., geometric constraints, stiffness.).

	Regarding Claim 6, Luh discloses a method as claimed in claim 1, wherein the design protocol includes a definition of an initial starting geometry of the object to be manufactured (Luh, [Page 1347, Fig, 4], “Cantilever plate and its associated stress/initial pheromone intensity distribution.” [Page 1352, 1st col.], “These topologies could then possibly serve as the initial seed for a hierarchical subdivision-based optimization at finer discretizations or a preliminary structural configuration for shape and/or sizing optimization.”) and/or a definition of one or more required attributes of the object to be manufactured (Luh, [Page 1347, Col. 1], “The continuous topology will be further analyzed via the finite element computation to obtain the required displacements and stresses.” [Page 1349, Table 1] discloses 4 load cases, allowable stress.).

	Regarding Claim 7, Luh discloses a method as claimed in claim 1, wherein the at least one boundary condition (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated. This binary, material-void design domain results in a discrete non-convex [36] search space and allows for a precise discretized topology boundary.” [Page 1348, 2nd col.], “A ‘‘seed’’ element [8,18] is an element that is required to contain material so that it may serve as a support boundary condition or point of load application. Consequently, the trail of the ant constitutes a structural topology.”) defines a) one or more regions where material forming the object is required (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”) and/or b) one or more regions where material forming the part is forbidden (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”).
 
	Regarding Claim 10, Luh discloses  a method as claimed in claim 1, wherein the representation generated by the step of simulating manufacture of the object comprises a plurality of interconnected volume elements (Luh, [Page 1347, “Connectivity analysis”) and/or a set of computer-readable instructions (Luh, [Page 1350], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.”) and/or a visual representation (Luh, [Figs. 5-9]).

	Regarding Claim 13, Luh discloses a method as claimed in claim 1, wherein the step of simulating manufacture of the object is performed by at least one virtual agent (Luh, [Page 1345, 1st col.], “The steps for ant system simulation imitating real ant’s behavior are described as follows.” [Page 1352, 2nd col.], “In this study, a novel concept for handling multi-modal topological optimization has been presented by using a modified ACO algorithm mimicking the behavior of real ant colonies.”) wherein the at least one virtual agent is an additive agent (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”), a subtractive agent(Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”) or a hybrid agent (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”).

	Regarding Claim 15, Luh discloses a method as claimed in claim 13, wherein the at least one virtual agent is operable to follow movement instructions comprising a pheromone map (Luh, [Page 1345, 1st col.], “One of the main features of ant algorithms is the indirect communication of a colony of (artificial) ants, based on pheromone trails that are a kind of distributed numeric information used to reflect their experience while solving a particular optimization problem… Ants that found a good solution mark their paths by laying some amount of pheromone on the edge of the path. The following ants are then attracted by the pheromone so that they will be able to search in the solution space near good solutions.”) or is operable to follow a predetermined path (Luh, [Page 1345, 1st col.], “One of the main features of ant algorithms is the indirect communication of a colony of (artificial) ants, based on pheromone trails that are a kind of distributed numeric information used to reflect their experience while solving a particular optimization problem … Ants that found a good solution mark their paths by laying some amount of pheromone on the edge of the path.”).

	Regarding Claim 16, Luh discloses a method as claimed in claim 15, wherein the pheromone map is generated based on an analysis of a previously generated representation of the object to be manufactured (Luh, [Page 1346, 1st col.], “The resulting topology’s trail intensity is determined according pheromone updating rule and thus a finite element analysis is performed on the topology.”) which comprises a method of finite element analysis (Luh, [Page 1346, 1st col.], “The resulting topology’s trail intensity is determined according pheromone updating rule and thus a finite element analysis is performed on the topology.”).

	Regarding Claim 17, Luh discloses a method as claimed in claim 1, wherein the method further comprises:
	an analysis step which comprises a simulation of a loading condition (Luh, [Page 1346, 1st col.], “Fig. 4 demonstrates a short cantilever plate subjected to a downward concentrated loading applied at a finite element node on its right hand center side and the associated normalized stress graph. The value of the normalized stress on each element will be assigned as initial pheromone intensity.” (Luh, [Page 1347, 1st col.], “The continuous topology will be further analyzed via the finite element computation to obtain the required displacements and stresses.”) placed upon the representation generated by the step of simulating manufacture of the object to obtain analysis data (Luh, [Page 1347, 1st col.], “The continuous topology will be further analyzed via the finite element computation to obtain the required displacements and stresses.”) and wherein the analysis step involves a method of finite element analysis (Luh, [Page 1347, 1st col.], “The continuous topology will be further analyzed via the finite element computation to obtain the required displacements and stresses.”).

	Regarding Claim 21, Luh discloses a data processing tool (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”). 	
	Refer to the rejection of Claim 1 which contains similar limitations and subject matter. 

	Regarding Claim 22, Luh discloses a tool as claimed in claim 21, further comprising one or more of:
	a manufacturing protocol storage unit configured to store the manufacturing protocol (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”);
	a design protocol storage unit configured to store the design protocol (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”);
	a boundary condition storage unit configured to store the at least one boundary condition (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”);=.

	Regarding Claim 24, Luh discloses a tool as claimed in claim 21 further comprising one or more of:
	i) a representation storage unit configured to store the representation (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”);
	ii) a display operable to display the simulated manufacture performed by the simulation unit (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”);
(Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”);
	iv) a manufacturing apparatus operable to receive the representation and to manufacture an object according to the representation (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”). 	

	Regarding Claim 27, Luh discloses simulation unit for simulating the manufacture of an object (Luh, [Page 1345, 1st col.], “The steps for ant system simulation imitating real ant’s behavior are described as follows.” [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain.” ), comprising:
	a virtual design space comprising a plurality of volume elements (Luh, [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain.”); and
	at least one virtual agent operable to move between volume elements within the virtual design space element (Luh, [Page 1345, 1st col.], “The steps for ant system simulation imitating real ant’s behavior are described as follows.” [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain.” [Page 1352, 2nd col.], “In this study, a novel concept for handling multi-modal topological optimization has been presented by using a modified ACO algorithm mimicking the behavior of real ant colonies.”), wherein at each volume element the at least one virtual agent is operable to:
(Luh, [Page 1345, 1st col.], “Each ant is a simple agent to fulfill the task and obeys the following rules…”),
and
	ii) perform the simulated manufacturing operation in order to derive a candidate design of the object (Luh, [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain. After an ant finished its tour, all the connecting elements (material) between loading regions and supporting regions of the structure establish a valid topology, physically meaningful connected structure.” [Page 1350], “Fig. 5 illustrates the running process of simulation window for case 1, its setting parameters, and part of the resulting topologies saved in memory pool.” – Examiner’s Note: Luh discloses an Ant Colony Optimization to mark a visited element with or without material, which under the broadest reasonable interpretation, represents an “addictive/subtractive” manufacturing technique. Accordingly, under the broadest reasonable interpretation, the resulting topologies represents a “candidate design”.) if the simulated manufacturing operation is determined to be permitted (Luh, [Page 1346, 1st col.], “A population of ants is then placed randomly in elements of the design domain. The elements where each ant has visited will be marked (material). The states of the individual elements define the distribution of material and void within the design domain. After an ant finished its tour, all the connecting elements (material) between loading regions and supporting regions of the structure establish a valid topology, physically meaningful connected structure.”).	 

	Regarding Claim 28, Luh discloses a simulation unit as claimed in claim 27, wherein the manufacturing operation performed by the at least one virtual agent comprising adding material to a given volume element (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”) and/or subtracting material from a given volume element (Luh, [Page 1346, 1st col.], “Corresponding to the 2D topological optimization problems, a two-dimensional design is discretized into small, square elements (E(x, y), x = 1, ... ,X; y = 1, ... ,Y) where each element represents either material (with code value of 1) or void (with code value of 0) as Fig. 2 illustrated.”).

	Regarding Claim 29, Luh discloses a simulation unit as claimed in claim 28 wherein the simulation unit is operable to perform said check based on one or more of:
	Refer to the analysis of Claim 1 which contains similar limitations and subject matter (protocols i.e., rules). 

	Regarding Claim 30, Luh discloses a simulation unit as claimed in claim 27, further comprising an electronic display for displaying the virtual design space (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”).

	Regarding Claim 31, Luh discloses a simulation computer program comprising instructions which, when the program is executed by a computer (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”), cause the computer to carry out the method according to claim 1.

	Regarding Claim 32, Luh discloses a computer readable storage medium comprising instructions which, when the program is executed by a computer (Luh, [Page 1350, 1st col.], “To carry out these computations, a computer program was developed with C++ programming tools and a graphical user interface.” [Page 1350, 2nd col.], “One execution of the computer model requires around 36,000 functional evaluations (60 ants by 60 iterations and 10 different runs), taking approximately 120 min with a Pentium 4 processor running at 1.5 GHz.”), cause the computer to carry out the method according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luh et al. (Non-Patented Literature, “Structural topology optimization using ant colony optimization algorithm”, hereinafter “Luh”) in view of Kaveh et al. (Non-Patented Literature, “Structural topology optimization using ant colony methodology”, hereinafter “Kaveh”).

	Regarding Claim 8, Luh and Kaveh discloses a method as claimed in claim 1 wherein the design space comprises a virtual design space (Luh, [Page 1346, 1st col.], “This binary, material-void design domain results in a discrete non-convex [36] search space and allows for a precise discretized topology boundary. A population of ants is then placed randomly in elements of the design domain.”).

While Luh discloses a 2D grid/square for a virtual agent to move [Fig. 3], which may properly imply to one of ordinary skill in the art as a cube in a 3D environment, Luh does not expressly disclose wherein each volume element comprises a cube.
	However, Kaveh discloses wherein each volume element comprises a cube (Kaveh, [Page 2563, 1st col.], “The design domain dimensions, the finite element mesh and the material properties are assumed similar to Example 1” [Page 2564, Fig. 13]).
	Luh and Kaveh are each and respectively analogous to the instant application because they are from the same field of endeavor of Ant Colony Optimization (ACO) techniques for design structures. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Kaveh’s design to use Luh’s 2D grid/square as a cube to represent the model in a 3D environment for topology optimization (Kaveh, “The result of topology optimization is shown in Fig. 13(a) and (b).”).

Conclusion
	Claims 1, 2, 4, 6-8, 10, 13, 15-17, 21, 22, 24, and 27-32 are rejected.

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Olhofer et al. (U.S. Patent Publication No. 2014/0214370 A1) discloses a method for the optimization of the topology of physical bodies, such as land, air and see vehicles and robots and/or parts.
	Yoo et al. (Non-Patented Literature, “Modified Ant Colony Optimization for Topology Optimization of Geometrically Nonlinear Structures”) discloses a modified ant colony optimization (MACO) algorithm to improve computational efficiency and suitability of standard ACO algorithm in topology optimization.
	Wu et al. (Non-Patented Literature, “Topology Optimization of Structures Using Ant Colony Optimization”) discloses a modified ACO algorithm that derives from specific definition of pheromone and cooperation mechanism between ants was applied for solving topology optimization problem of structure.
	Aremu et al. (Non-Patented Literature, “Suitability of SIMP and BESO Topology Optimization Algorithms for Additive Manufacture”) discloses topological optimization to the design of improved structures.
	Aremu et al. (Non-Patented Literature, “Topology Optimization for Additive Manufacture”) discloses topological optimization to the design of improved structures.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        03/26/2022

/JOHN E JOHANSEN/Examiner, Art Unit 2146